214 U.S. 500 (1909)
LOGAN
v.
FARMERS' DEPOSIT NATIONAL BANK OF PITTSBURGH.
No. 745.
Supreme Court of United States.
Submitted April 19, 1909.
Decided April 26, 1909.
APPEAL FROM THE CIRCUIT COURT OF APPEALS FOR THE FOURTH CIRCUIT.
Motion to dismiss or affirm.
Mr. B.M. Ambler and Mr. A. Leo Weil for the appellees in support of the motion.
*501 Mr. Hector M. Hitchings for the appellants in opposition thereto.
Per Curiam:
Appeal dismissed for want of jurisdiction on authority of Coder, Trustee, v. Arts, 213 U.S. 223.